UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended February 28, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period FromTo Commission file number: 001-33090 ALLEZOE MEDICAL HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0413066 (State or other jurisdiction ofincorporation or organization)(IRS EmployerIdentification No.) 6170 Research Road, Suite 103, Frisco, Texas75034-2787 (Address of principal executive offices) (Zip Code) (214-290-8031) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer[] Non-accelerated filer[]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X] As of April 14, 2011, the registrant had 130,425,000 shares of Common Stock ($0.001 par value) outstanding. TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets as at February 28, 2011 and August 31, 2010 2 Consolidated Statements of Operations for the three and six months ended February 28, 2011 and 2010 and for the period July 13, 1999 (Date of Inception) to February 28, 2011 3 Consolidated Statements of Stockholders’ Equity for the period July 13, 1999 (Date of Inception) to February 28, 2011 4 Consolidated Statements of Cash Flows for the three and six months ended February 28, 2011 and 2010 and for the period July 13, 1999 (Date of Inception) to February 28, 2011 5 Notes to the Consolidated Financial Statements. 6 ITEM 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations 13 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 17 ITEM 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Removed and Resreved 19 ITEM 5. Other Information 19 ITEM 6. Exhibits 19 SIGNATURES . 20 i PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying consolidated balance sheets of Allezoe Medical Holdings, Inc. and subsidiary (a development stage company) (the "Company) at February 28, 2011 (with comparative figures as at August 31, 2010) and the consolidated statement of operations for the three and six months ended February 28, 2011 and 2010, and for the period from July 13, 1999 (date of inception) to February 28, 2011 and the statement of cash flows for the six months ended February 28, 2011 and 2010 and for the period from July 13, 1999 (date of inception) to February 28, 2011 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America. On February 18, 2011, the Company acquired all of the outstanding shares of Organ Transport Systems, Inc., a Nevada corporation and simultaneously disposed of the assets relating to its former activities in mining exploration, along with all related liabilities.Consequently, Organ Transport Systems, Inc. is considered to be the surviving entity and the financial results presented in this Report through February 18, 2011 are solely those of Organ Transport Systems, Inc.This acquisition has been reflected retroactively in the historic financial information presented in this Report. In the opinion of management, all adjustments considered necessary for a fair presentation of the consolidated results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Consolidated operating results for the three and six months ended February 28, 2011 are not necessarily indicative of the results that can be expected for the year ending August 31, 2011. 1 Allezoe Medical Holdings, Inc. (A Development Stage Company) BALANCE SHEETS February 28, August 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Property, plant and equipment (net of accumulated depreciation of $74,912and $73,233 respectively) Patents Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued salaries Notes payable - current portion Accrued interest Total current liabilities Long-term notes payable Total liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value; 500,000,000 shares authorized. 130,425,000 and 18,717,740 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of theseconsolidated financial statements. 2 Allezoe Medical Holdings, Inc. (A DevelopmentStage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Periods from Inception, July 13, 1999, to February 28, 2011 Cumulative from Three Months Ended Six Months Ended Inception to February 28, February 28, February 28, February 28, February 28, REVENUES $
